 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                     ***
 7    UNITED STATES OF AMERICA,                                 Case No. 2:17-cv-03048-GMN-DJA
 8                                             Plaintiff, AMENDED ORDER SCHEDULING A
             v.                                           SETTLEMENT CONFERENCE
 9
      ESTATE OF SANDRA DE FORREST,
10
                                            Defendant.
11

12          This Order hereby amends the Court’s prior Order (ECF No. 47) setting a settlement
13   conference for Thursday, March 26, 2020. All parties must report to Courtroom 3A in the
14   Lloyd D. George United States Courthouse, 333 Las Vegas Boulevard South, Las Vegas, Nevada,
15   at 9:30 a.m.
16   NOTE: SIGNIFICANT CHANGES TO THE COURT’S SCHEDULING ORDER ARE
17   LISTED BELOW.
18          The following requirements for the SC apply:
19          1. Timeliness
20                •   All parties and counsel are expected to check-in with the undersigned’s
21                    Courtroom Deputy in Courtroom 3A at least 5 minutes prior to the SC.
22                •   If anyone anticipates arriving after the start time, then they must call Chambers to
23                    give prior notice.
24          2. Attendance
25                •   An attorney of record who will be participating in the trial of this case, all parties
26                    appearing pro se, if any, and all individual parties must be present in person.
27

28
                                                         1
 1      •   In the case of non-individual parties, counsel must arrange for a representative

 2          with binding authority to settle this matter up to the full amount of the claim to be

 3          present in person for the duration of the SC session.

 4      •   If any party is subject to coverage by an insurance carrier, then a representative of

 5          the insurance carrier with authority to settle this matter up to the full amount of

 6          the claim must also be present in person for the duration of the SC session.

 7      •   The Court will impose sanctions to the extent a representative with binding

 8          authority to settle this matter up to the full amount of the claim is not present in

 9          person.

10      •   A request for an exception to the above attendance requirements must be filed and

11          served on all parties at least 14 days before the SC session.

12      •   An attorney of record, individual parties, a fully-authorized representative, and a

13          fully-authorized insurance representative must appear in person unless the court

14          enters an order granting a request for exception.

15   3. SC Statement

16      •   In preparation for the SC session, the attorneys for each party, and the parties

17          appearing pro se, if any, must submit a confidential written SC statement for the

18          court’s in camera review.

19      •   The following information must be contained in the SC Statement:

20             o The first paragraph must contain the names and titles of all attendees along

21                    with a statement of their limit(s), if any, to settle.

22             o The entire SC Statement must not exceed 50 pages – including exhibits.

23                    The more concise the writing and more focused the exhibits, the better the

24                    undersigned will be served in understanding the case.

25             o The exhibits should not include any items available on the docket –

26                    citation to the ECF No. will suffice.

27             o If the exhibits include deposition transcripts, then they should only be

28                    excerpts with highlights on the specific statements you seek to underscore.
                                                  2
 1               o History of settlement negotiations, if any, prior to the SC.

 2               o The final paragraph must contain the opening offer or demand you will

 3                   make at the SC conference with supporting explanation.

 4        •   The written SC statements must be submitted directly to the undersigned’s

 5            chambers—Room 3099—by noon on Thursday, March 19, 2020. Do not

 6            deliver or mail them to the clerk’s office. Do not serve a copy on opposing

 7            counsel.

 8        •   The purpose of the SC statement is to assist the undersigned in preparing for and

 9            conducting the SC session. To facilitate a meaningful session, your utmost

10            candor in providing the requested information is required.

11        •   The written SC statements will not be seen by or shared with the district judge to

12            whom this case is assigned. The statements will be seen by no one except the

13            undersigned.

14        •   Each statement will be securely maintained in my chambers and will be destroyed

15            following the closure of the case.

16   4. Sanctions

17        •   Failure to comply with the requirements set forth in this order will subject the

18            non-compliant party to sanctions under Local Rule IA 11-8 or Federal Rule of

19            Civil Procedure 16(f).

20   5. Electronic Devices

21        •   RECORDING THE SC PROCEEDINGS IS EXPRESSLY PROHIBITED.

22            Electronic devices are permitted in the courtroom and may be viewed the Court is

23            caucusing with the other parties. Wi-fi connection information will be provided

24            during the SC.

25   6.   Pre-SC Conference Call

26        •   The Court is willing to conduct a joint conference call with counsel for the parties

27            prior to the SC if the parties feel issues should be addressed/discussed prior to

28
                                                3
 1         convening. The parties should submit a joint written request to chambers if a

 2         conference call is requested. Requests may be faxed to (702) 464-5576.

 3

 4   DATED: February 18, 2020.

 5

 6                                              DANIEL J. ALBREGTS
                                                UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                           4
